 
BLUEROCK ENHANCED MULTIFAMILY TRUST, INC.
 
CODE OF ETHICS
 
EXHIBIT 10.14

 
 

--------------------------------------------------------------------------------

 
 
 


 
TABLE OF CONTENTS

     
I.
Covered Persons/Purpose of the Code
1
     
II.
Conflicts of Interest
1
     
III.
Confidentiality
3
     
IV.
Recordkeeping
3
     
V.
Fair Dealing
3
     
VI.
Protection and Proper Use of Company Assets
4
     
VII.
Foreign Corrupt Practices Act
4
     
VIII.
Disclosure and Compliance
4
     
IX.
Accountability
5
     
X.
Accounting Complaints
5
     
XI
Reporting any Illegal or Unethical Behavior
5
     
XII.
Administration and Violations of the Code of Ethics
5
     
XIII.
Other Policies and Procedures
6
     
XIV.
Confidentiality of Reports & Records
6
     
XV.
Internal Use
6

 



--------------------------------------------------------------------------------


 
 
BLUEROCK ENHANCED MULTIFAMILY TRUST, INC.
 
CODE OF ETHICS
 
Adopted January 14, 2009

   
I.
Covered Persons/Purpose of the Code

 
          This Code of Ethics (the “Code”-) for Bluerock Enhanced Multifamily
Trust, Inc. (the “Company”) applies to its principal executive officer,
principal financial officer, principal accounting officer, controller and
persons performing similar functions and all members of its Board of Directors
(the “Board”) (collectively the “Covered Persons”) for the purpose of promoting:

       
•
honest and ethical conduct, including the ethical handling of actual or apparent
conflicts of interest between personal and professional relationships;
       
•
full, fair, accurate, timely and understandable disclosure in reports and
documents filed with, or submitted to, the Securities and Exchange Commission
(the “SEC”) and in other public communications made by the Company;
       
•
compliance with applicable laws and governmental rules and regulations;
       
•
prompt internal reporting of violations of the Code to an appropriate person or
persons identified in the Code; and
       
•
accountability for adherence to the Code.

 



   
II.
Conflicts of Interest

 
          Covered Persons should be scrupulous in avoiding conflicts of interest
with regard to the interests of the Company. A “conflict of interest” occurs
when a Covered Person’s private interest in any material respect interferes with
the interests of, or his or her service to, the Company. For example, a conflict
of interest would arise if a Covered Person, or a member of such Covered
Person’s family, receives improper personal benefits as a result of his or her
position with the Company.
 
          Although typically not presenting an opportunity for improper personal
benefit, conflicts arise from, or as a result of, the contractual relationships
between the Company and (i) its advisor, Bluerock Enhanced Multifamily Advisor,
LLC (the “Advisor”), (ii) its dealer manager, Select Capital Corporation, LLC
(the “Dealer Manager”), (iii) its sponsors, Bluerock Real Estate, L.L.C. and
Orion Residential, LLC (the “Sponsors”), (iv) its property manager, Bluerock
REIT Property Management, LLC (the “Property Manager”), and (v) any of its other
affiliates (collectively, “Company Affiliates”). As a result, this Code
recognizes that the Covered Persons will, in the normal course of their duties
(whether formally for the Company or for Company Affiliates or both), be
involved in establishing policies and implementing decisions that may have
different effects on Company Affiliates and the Company. The participation of
the Covered Persons in such activities is inherent in the contractual
relationship between the
 

--------------------------------------------------------------------------------




 
Company and Company Affiliates and is consistent with the performance by the
Covered Persons of their duties as officers and directors of the Company.
 
          The following list provides examples of prohibited conflicts of
interest under this Code, but Covered Persons should keep in mind that these
examples are not exhaustive. The overarching principle is that the personal
interest of a Covered Person should not be placed improperly before the interest
of the Company.
 
          Each Covered Person must:

       
•
not use his or her personal influence or personal relationships improperly to
influence business decisions or financial reporting by the Company whereby the
Covered Person would benefit personally to the detriment of the Company;
       
•
not cause the Company to take action, or fail to take action, for the individual
personal benefit of the Covered Person to the detriment of the Company; and
       
•
report at least annually any affiliations or other relationships related to
conflicts of interest.

 
          In addition to the prohibitions in the Code, federal securities laws
prohibit personal loans to directors and executive officers by the Company.
 
          In order to avoid situations in which a conflict of interest involving
a Covered Person may result in an improper benefit, all transactions involving a
conflict of interest must be approved by a majority of the Board (including a
majority of the independent directors) not otherwise interested in the
transaction as fair and reasonable to the Company and on terms not less
favorable to the Company than those available from unaffiliated third parties.
Conflicts of interest may not always be clear-cut, so if an officer or director
has a question, he or she shall promptly bring it to the attention of the
Chairman of the Audit Committee of the Board of the Company (the “Audit
Committee”). Examples of potential conflicts of interest include:

       
•
service as a director on the board of any other business organization;
       
•
the receipt of non-nominal gifts;
       
•
the receipt of entertainment from any company with which the Company has current
or prospective business dealings, including investments in such companies,
unless such entertainment is business-related, reasonable in cost, appropriate
as to time and place, and not so frequent as to raise any questions of
impropriety; or
       
•
any ownership interest in, or any consulting or employment relationship with,
any of the Company’s unaffiliated service providers.

 
          The Company encourages civic, charitable, educational and political
activities as long as they do not interfere with the performance of the duties
of an officer or director of the Company. Each officer or director shall contact
the Audit Committee before agreeing to participate in any civic or political
activity that is likely to unduly interfere with the performance of his or her
duties as an officer or director of the Company.
 
2
 

--------------------------------------------------------------------------------


 



   
III.
Confidentiality

 
          Covered Persons shall maintain the confidentiality of confidential
information entrusted to them by the Company or parties with whom the Company
transacts business, except when disclosure is authorized by the Chairman of the
Audit Committee or required by laws, regulations or legal proceedings. Whenever
feasible, Covered Persons should consult with the Chairman of the Audit
Committee if they believe they have a legal obligation to disclose confidential
information. Confidential information includes all non-public information, and
all other information the disclosure of which might be harmful to the Company or
parties with whom the Company transacts business, including, without limitation,
information that could (i) be of use to competitors of the Company, (ii) have an
adverse effect on the Company’s business relationships or otherwise adversely
affect the reputation or perception of the Company in the business, financial,
investment or real estate community, (iii) impair the value of any of the
Company’s assets or (iv) expose the Company to legal claims, regulatory actions
or other forms of liability. Covered Persons shall not share confidential
information with anyone outside of the Company, including family and friends, or
with employees, officers and directors of the Advisor and its affiliates who do
not need to know the information to carry out their duties. Covered Persons
remain under an obligation to keep all information confidential even if their
relationship with the Company ends. All public and media communications
involving the Company shall be handled exclusively by the President of the
Company.

   
IV.
Recordkeeping

 
          All of the Company’s books, records, accounts and financial statements
must be maintained in reasonable detail, must appropriately reflect the
Company’s transactions and must conform both to applicable legal requirements
and to the Company’s system of internal controls. Unrecorded or “off the books”
funds or assets should not be maintained unless permitted by applicable law or
regulation and authorized by the Audit Committee. Records should always be
retained or destroyed according to the Company’s record retention policies.

   
V.
Fair Dealing

 
          Each Covered Person shall deal fairly with the Company’s customers,
suppliers, competitors, officers and employees. No Covered Person should take
unfair advantage of anyone through manipulation, concealment, abuse of
privileged information, misrepresentation of material facts or any other unfair
dealing or practice. The Company seeks competitive advantages through superior
performance, never through unethical or illegal business practices. Stealing
proprietary information, possessing trade secret information that was obtained
without the owner’s consent, or inducing such disclosures by past or present
employees of other companies is prohibited. Covered Persons must disclose prior
to or at their time of hire the existence of any employment agreement,
non-compete or non-solicitation agreement, confidentiality agreement or similar
agreement with a former employer that in any way restricts or prohibits the
performance of any duties or responsibilities of their positions with the
Company. Copies of such agreements should be provided to the President of the
Company to permit evaluation of the agreement in light of the officer’s
position. In no event shall a Covered Person use any trade secrets, proprietary
information or other similar property, acquired in the course of his or her
employment with another employer, in the performance of his or her duties for or
on behalf of the Company.
 
3
 

--------------------------------------------------------------------------------


 



   
VI.
Protection and Proper Use of Company Assets

 
          All Covered Persons shall protect the Company’s assets and ensure
their efficient and proper use. Theft, carelessness and waste have a direct
impact on the Company’s profitability. All Company assets should be used for
legitimate business purposes. Company assets may not be used for personal
benefit, sold, loaned, given away or disposed of without proper authorization.
Permitting Company property to be damaged, lost or used in an unauthorized
manner is strictly prohibited. Covered Persons shall not use corporate or other
official stationary for personal purposes.

   
VII.
Foreign Corrupt Practices Act

 
          The United States Foreign Corrupt Practices Act prohibits giving
anything of value, directly or indirectly, to foreign government officials or
foreign political candidates in order to obtain, retain or direct business.
Accordingly, corporate funds, property or anything of value may not be, directly
or indirectly, offered or given by a Covered Person or an agent acting on such
Covered Person’s behalf, to a foreign official, foreign political party or
official thereof or any candidate for a foreign political office for the purpose
of influencing any act or decision of such foreign person or inducing such
person to use his or her influence or in order to assist in obtaining or
retaining business for, or directing business to, any person.
 
          Covered Persons are also prohibited from offering or paying anything
of value to any foreign person if it is known or it should have been known that
all or part of such payment will be used for the above-described prohibited
actions. This provision includes situations when intermediaries, such as
affiliates or agents, are used to channel payoffs to foreign officials.

   
VIII.
Disclosure and Compliance

 
          Each Covered Person should:

       
•
familiarize himself or herself with the disclosure requirements generally
applicable to the Company;
       
•
not knowingly misrepresent, or cause others to misrepresent, facts about the
Company to others, whether within or outside the Company, including to the
Company’s directors and auditors, and to governmental regulators and
self-regulatory organizations;
       
•
to the extent appropriate within such Covered Person’s area of responsibility,
consult with other officers and employees of the Company and Company Affiliates
with the goal of promoting full, fair, accurate, timely and understandable
disclosure in the reports and documents the Company files with, or submits to,
the SEC and in other public communications made by the Company; and
       
•
promote compliance with the standards and restrictions imposed by applicable
laws, rules and regulations.

 
4
 

--------------------------------------------------------------------------------


 



   
IX.
Accountability

 
Each Covered Person must:

       
•
upon adoption of the Code (or thereafter as applicable, upon becoming a Covered
Person), affirm in writing to the Board that he has received, read and
understands the Code by signing and returning to the Board the affirmation
attached hereto as Exhibit A;
       
•
annually thereafter affirm to the Board that he has complied with the
requirements of the Code;
       
•
not retaliate against any other Covered Person or any employee of the Company or
Company Affiliates for reports of potential violations that are made in good
faith; and
       
•
notify the Chairman of the Audit Committee promptly if he or she knows of any
material violation of this Code.




   
X.
Accounting Complaints

 
          The Company’s policy is to comply with all financial reporting and
accounting regulations applicable to the Company. If any Covered Person of the
Company has concerns or complaints regarding questionable accounting or auditing
matters (including, but not limited to, knowingly providing any false or
misleading representation to an auditor) which in any way affects the Company,
then such Covered Person is encouraged to submit those concerns or complaints
(anonymously, confidentially or otherwise) to the Chairman of the Audit
Committee.

   
XI.
Reporting any Illegal or Unethical Behavior

 
          Covered Persons are encouraged to talk to other officers about
observed illegal or unethical behavior and about the best course of action in a
particular situation. Officers and directors who are concerned that violations
of this Code have occurred or may occur or that other illegal or unethical
conduct by other officers or directors of the Company has occurred or may occur
should contact (anonymously, confidentially or otherwise) the Compliance Officer
of the Code or the Chairman of the Audit Committee.

   
XII.
Administration and Violations of the Code of Ethics

 
          This Code shall be administered and monitored by the Code’s Compliance
Officer who shall be appointed by the Audit Committee. The Compliance Officer
will handle the Company’s day-to-day compliance matters, including:

       
•
receiving, reviewing, investigating and resolving concerns and reports on the
matters described in this Code;
       
•
providing guidance on the meaning and application of this Code; and
       
•
reporting periodically and as matters arise (if deemed necessary by the
Compliance Officer) to management and the Audit Committee on implementation

 
5
 

--------------------------------------------------------------------------------


 


 
and effectiveness of this Code and other compliance matters and recommending any
updates or amendments to the Code that he or she deems necessary.
 
          Any questions and further information on this Code should be directed
to the Compliance Officer.
 
          Covered Persons are expected to follow this Code at all times.
Generally, there should be no waivers of this Code. For executive officers and
directors, the Audit Committee shall have the sole and absolute discretionary
authority to approve any deviation or waiver from or amendments to this Code and
any such waiver must be promptly disclosed to shareholders.

   
XIII.
Other Policies and Procedures

 
          This Code shall be the sole code of ethics adopted by the Company for
purposes of Section 406 of the Sarbanes-Oxley Act of 2002 and the applicable
rules and regulations thereunder. Insofar as other policies or procedures of the
Company or Company Affiliates govern or purport to govern the behavior or
activities of the Covered Persons who are subject to this Code, they are
superseded by this Code to the extent that they overlap or conflict with the
provisions of this Code.

   
XIV.
Confidentiality of Reports & Records

 
          All reports and records prepared or maintained pursuant to this Code
will be considered confidential and shall be maintained and protected
accordingly. Except as otherwise required by law or regulation or this Code,
such matters shall not be disclosed to anyone other than the Board and the Audit
Committee.

   
XV.
Internal Use

 
          The Code is intended solely for the internal use by the Company and
does not constitute an admission, by or on behalf of the Company, as to any
fact, circumstance or legal conclusion.
 
6
 

--------------------------------------------------------------------------------


 


 
EXHIBIT A
 
AFFIRMATION OF RECEIPT OF CODE OF ETHICS
 
          I, _______________________, as a “Covered Person” under the terms of
the Code of Ethics (the “Code”) of Bluerock Enhanced Multifamily Trust, Inc.
(the “Company”), hereby affirm to the Company’s Board of Directors that I have
received a copy of the Code and that I have read and understand the Code.

      ________________________________________________  
____________________________________________________
Date
 
Name: ____________________________________________________
   
Title: ____________________________________________________

 


